DETAILED ACTION
Claims 1, 5-6, 8-12, 22, and 26 were rejected in the Office Action mailed 11/30/2020. 
Applicant filed a request for continued examination and amended claim 1 on 03/01/2021. 
Claims 1, 5-6, 8-17, 19-20, 22-24, and 26 are pending, of which claims 13-17, 19-20, and 23-24 are withdrawn. 
Claims 1, 5-6, 8-12, 22, and 26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2010/0319097) in view of Sethumadhavan et al. (US 2017/0127748) (Sethumadhavan), Toms et al. (US 6,093,468) (Toms), Bell (US 2010/0077634), Cook et al. (US 2016/0333152) (Cook), and Bachner, Jr. et al. (US 5,918,309) (Bachner). 
Regarding claims 1, 5-6, 9-11, 21-22, and 26
Turner teaches an article of apparel incorporating a protective element, wherein the protective element includes a pair of material layers, a plurality of pad components, and a plate. See, e.g., abstract and title.  
Turner teaches protective element 310 (i.e., a first layer) comprises a first material layer 311, a second material layer 312, and a pad component 313 (i.e., sub-layers). Paragraph [0037] and FIG. 16A. The outer surface of second material layer 312 corresponds to the first surface of the first layer. The outer surface of the first material layer 311 corresponds to the second surface of the first layer. As shown in Figure 16A below, the portion labeled A correspond to a 

    PNG
    media_image1.png
    263
    702
    media_image1.png
    Greyscale


Turner teaches plate 315 located exterior of material layers 311 and 312, wherein the plate is secured to the protective element 310 (i.e., plate coupled to the second surface of the first layer, outer surface of the first material layer 311). Paragraphs [0044-0045] and FIG. 16A. 

Turner does not explicitly teach the pad component comprising two foam layers, wherein the first foam layer having a thickness in a range of 5 mm to 7 mm and comprising polyamide-6 and the second foam layer having a thickness in a range of 4 mm to 6 mm (A), wherein the second foam layer comprises polyethylene (B). 
Turner teaches material layers 311 and 312 are made from a permeable textile to allow for air to enter the apparel and for moisture to exit the apparel. Paragraph [0050]. However, Turner does not explicitly teach the permeable textile layers are mesh-textile layers comprising a first mesh-textile layer and a mesh substrate layer, wherein the first mesh-textile layer has a thickness in the range of 4 mm to 6 mm (C).
Turner teaches the plate is formed of thermoplastic urethane. Paragraph [0048]. However, Turner does not explicitly teach the specific components of the thermoplastic urethane or vicat softening temperature (D). 


With respect to the difference, Sethumadhavan (A) teaches a multilayer article that includes a first polymer foam layer, a second polymer foam layer, and a carbon layer located between the first polymer foam layer and the second polymer foam layer. See, e.g., abstract. Sethumadhavan is drawn to protective gear worn for high impact sports. Paragraph [0002]. As shown in FIG. 1 of Sethumadhavan, the first polymer foam layer 10 is directly adjacent to the second polymer foam layer 30.
Sethumadhavan teaches the first and second polymer foam layer comprise a different foam, wherein suitable polymer foams include polyolefin and nylon 6 (i.e., polyamide 6) Paragraphs [0014-0015]. 
Given that Sethumadhavan discloses the multilayer article that overlaps the presently claimed first and second foam layer, including the materials of the first and second foam layer, it therefore would be obvious to one of ordinary skill in the art, to use the multilayer article comprising a first foam layer of polyamide-6 and a second foam layer of polyolefin, which is both disclosed by Sethumadhavan and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Sethumadhavan teaches the first polymer foam layer and the second polymer foam layer have a thickness of 0.1 to 10 mm independently. Paragraph [0017]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	
As Sethumadhavan expressly teaches, the multilayer article has increased impact strength compared to a solitary foam layer or carbon layer. Paragraph [0012].
Sethumadhavan and Turner are analogous art as they are both drawn to protective gear worn for high impact sports.
In light of the motivation of using the multilayer article as provided by Sethumadhavan, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the multilayer article for the solitary pad component of Turner with the multilayer article of Sethumadhavan, in order to ensure increased impact strength, and thereby arrive at the claimed invention. 

With respect to the difference, Toms (B) teaches a protective pad for protecting the human body against impact forces comprising an outer impact layer of closed-cell polymer foam and an inner layer of soft low density cushion material, preferably a closed-cell polymer foam such as polyethylene foam. See, e.g., abstract and column 6, lines 46-50. 
As Toms expressly teaches, the inner layer provides comfort and the degree of flexibility needed to conform to various parts of the human body. Column, 6 lines 58-60. 
Toms and Turner in view of Sethumadhavan are analogous art as they are both drawn to protective gear for protecting the human body against impact forces. 
In light of the motivation of using polyethylene foam as disclosed by Toms, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose polyethylene foam as the polyolefin foam of the multilayer article of Turner in view of Sethumadhavan and ensure the polyethylene foam is closest or closer (i.e., in relation to the first foam layer) to the user’s body, i.e., the polyamide-6 foam (i.e., the first foam layer) is between the plate and the polyethylene foam (i.e., the second foam layer), in order to provide 

With respect to the difference, Bell (C) teaches a three-dimensional spacer mesh fabric generally 1 to 15 mm thick. Paragraph [0051]. Bell teaches the three-dimensional spacer mesh fabric is applied to athletic wear. Paragraph [0092]. 
As Bell expressly teaches, the three-dimensional spacer mesh fabrics are porous, breathable, comfortable, and cool. Paragraph [0051]. 
Bell and Turner in view of Sethumadhavan and Toms are analogous art as they are both drawn to athletic wear
In light of the motivation of using the three-dimensional spacer mesh fabric of Bell, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the three-dimensional spacer mesh fabric as the permeable textile of Turner in view of Sethumadhavan and Toms, in order to ensure the permeable textile is porous, breathable, comfortable, and cool, such that air may enter the apparel and moisture may exit the apparel, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	

Given first material layer 311 is located between the one or more foam layers and the plate and is made of a three-dimensional spacer mesh fabric, first material layer 311 corresponds to the mesh substrate layer.  

Given the solitary pad component 313 is substituted by the multilayer article that includes the first polymer foam layer and the second polymer foam layer and given the pad component 313 is between the first material layer 311 and the second material layer 312, it is clear that both the first foam layer and the second foam layer are located between the mesh substrate layer and the first mesh-textile layer, as shown in FIG. 16A of Turner above. 

With respect to the difference, Cook (D) teaches using solid freeform fabrication to form protective gear using a thermoplastic polyurethane derived from a polyisocyanate, a polyol component, and a chain extender. See, e.g., abstract, paragraphs [0025] and [0092], and claim 15. 
Cook teaches the polyisocyanate is MDI, the polyol comprising caprolactone and the chain extender is 1,4-butanediol. Paragraphs [0032], [0041], [0052], and [0058]. 
Cook teaches the thermoplastic polyurethane is prepared in the presence of a catalyst. Paragraphs [0063] and [0077]. 
As Cook expressly teaches, there is value for solid freeform fabricating in making custom articles. Paragraph [0094]. 
As Cook expressly teaches, SFF can also be used for rapid fabrication of non-functional parts, e.g., for the purpose of assessing various aspects of a design such as aesthetic, fit, assembly, and the like. Paragraph [0006]. 
Cook and Turner in view of Sethumadhavan, Toms, and Bell are analogous art as they are both drawn to protective apparel comprising thermoplastic urethane.
In light of the motivation of using solid freeform fabrication to form protective apparel comprising thermoplastic polyurethane as provided by Cook, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use 

Given that the thermoplastic polyurethane plate of Turner in view of Sethumadhavan, Toms, Bell, and Cook is substantially identical to the thermoplastic plate as used in the present invention, as set forth above, it is clear that the thermoplastic polyurethane plate of Turner in view of Sethumadhavan, Toms, Bell, and Cook would intrinsically have a tensile property change, such as yield strength and dynamic modulus) in an amount in a range of 10% to 50% when a temperature of the thermoplastic polyurethane is elevated from a first range of 60 deg F to 90 deg F to a second range of 106 deg F to 110 deg F as well as vicat softening temperature in a range of 106 deg F to 110 deg F, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to the difference (E), Bachner teaches a protective garment of multi-component construction comprising a flexible sheet formed of a plurality of resilient honeycomb cellular structures which are constructed of thermoplastic polyurethane. See, e.g., abstract, column 1, line 60 – column 2, line 7, and FIGS. 2-7.  Bachner teaches the honeycomb structure is an integrally constructed arrangement of open hexagon shaped cells 40 which are fused together about walls 42 of the cells 40 forming the thermoplastic polyurethane core. Column 3, lines 50-54, column 4, lines 3-4, FIGS. 4A-7B, and claim 12. 
	

As Bachner expressly teaches the flexible sheet provides an advantageous structure that is energy absorbing, flexible, impact resistant and lightweight, wherein the flexible sheet of integrally fused hexagonally shaped open cells is fatigue resistant and resiliently returns to its original shape after impact with a blunt object. By being able to make a complete recovery after impact the flexible sheet positioned proximate the strike face of the garment is enabled to withstand repeated striking blows while continuing to maintain it protective qualities. Column 4, lines 9-20. 
	Bachner and Turner in view of Sethumadhavan, Toms, Bell, and Cook are analogous art as they are both drawn to body protection articles for energy absorption.
	In light of the motivation of using the resilient honeycomb structure of Bachner, and given Turner teaches the plate includes a variety of other features that enhance protective properties, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the honeycomb structure in the polyurethane plate of Sethumadhavan, Toms, Bell, and Cook, such that they honeycomb structure is positioned to face outwardly from the body of the wearer, in order to ensure the polyurethane plate transmits blunt force laterally away from the impact site and thereby distributes its effect over a broader area of the body of the wearer and ensure the polyurethane plate is enabled to withstand repeated striking blows while continuing to maintain its protective qualities, and thereby arrive at the claimed invention. 

Regarding claim 8 
. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2010/0319097) in view of Sethumadhavan et al. (US 2017/0127748) (Sethumadhavan), Toms et al. (US 6,093,468) (Toms), Bell (US 2010/0077634), Cook et al. (US 2016/0333152) (Cook), and Bachner, Jr. et al. (US 5,918,309) (Bachner), as applied in claim 1 above, and further in view of Turner II (US 2014/0245525). 
Regarding claim 12
Turner in view of Sethumadhavan, Toms, Bell, Cook, and Bachner teaches all of the limitations of claim 1 above. Turner further teaches the plate comprises one or more perimeter edges that form a boundary around a plate body. Turner teaches stitching is utilized to join the plate 315 to the protective element 310. Paragraph [0045] and FIG. 16A). However, Turner does not explicitly teach a coupling mechanism attaches the plate to the second surface of the first layer of the one or more materials at the one or more perimeter edges, the plate being detached from the second surface in a central region of the plate body. 
With respect to the difference, Turner II teaches a plate 334 is provided with an attachment area 350 extending along the entire peripheral edge or perimeter thereof, wherein the attachment area has a reduced thickness portion of the plate.  The attachment area 350 allows for attachment of the plate 334 to the cushioning component 324 at the attachment area 350. Paragraph [0057] and FIG. 8. Turner II is drawn to protective elements for an article of apparel. Abstract. 
As Turner II expressly teaches, because the thickness of the material of the plate is reduced at attachment area 350 compared to the rest of the plate, stitching through the plate is more easily facilitated when attaching the plate to the cushioning component. Paragraph [0057]. 

Turner II and Turner in view of Sethumadhavan, Toms, Bell, Cook, and Bachner are analogous art as they are both drawn to protective elements for an article of apparel.  
In light of the motivation of stitching through an attachment area of the plate as provided by Turner II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure an attachment area 350 is provided along the entire perimeter edge of the plate body of Turner in view of Sethumadhavan, Toms, Bell, Cook, and Bachner and stitching is used along the entire attachment area, in order to ensure stitching is more easily facilitated when attaching the plate and the protective element as well as a secure attachment between the plate and the protective element, and thereby arrive at the claimed invention. 

 Response to Arguments
The previous rejection of claims 1, 5-6, 8-12, 22, and 26 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Nothing in Turner appears to describe this particular structure nor does any of the other cited references. Thus, it is respectfully submitted that the combination of Turner in view of Sethumadhavan, Toms, Bell, and Cook does not teach or suggest the claimed structure.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Turner does not expressly teach the claimed network of walls such that they form a series of tubular cells that are hexagonal prisms. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Turner does not disclose the entire claimed invention.  Rather, Bachner is relied upon to teach claimed elements missing from Turner. See pages 9 and 10 of the Office Action above. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789